ON CONFESSION OF ERROR
PER CURIAM.
Based upon the State’s confession of error and our own independent review of the record, the convictions and sentences in this case must be reversed in view of the trial court’s failure to appoint a second expert to determine the defendant’s competency to stand trial and the failure to conduct a competency hearing.
We do not address appellant’s request regarding a recusal of the trial judge in view of the fact that this issue was never raised by the defendant in the trial court.
Reversed and remanded.